DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of a hard mask layer deposited over a silicon layer which forms a part of the gate stack (claim 8 which has all of the limitations of claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 was not amended to remove the formation of spacers. Claim 11, from which claim 15 depends, was amended by Applicant to now include the formation of spacers, making their inclusion in claim 15 redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 previously introduced a stop layer over the silicon layer and a hard mask layer over the stop layer. Claim 8 has been amended recite that the stop layer and hard mask layer are part of the dielectric layer of amended claim 1. However, the Specification as originally filed consistently described the stop layer as component 160 in Fig. 1 (360 in Fig. 3D) which is deposited after the hydrogen. This stop layer is not a part of the dielectric layer of claim 1 which is required to be formed prior to the hydrogen treatment. Further, depositing the layer before the hydrogen treatment would cover the sidewalls of the silicon layer during the hydrogen treatment, which is contrary to Applicant’s purported benefit.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 references “the depositing operation” however claim 1, from which claim 10 depends introduces multiple, distinct depositing operations. One having ordinary skill in the art would be uncertain as to which operation is being limited.
Claim 16 recites the limitation "the source/drain features" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-19 depend from claim 16 and are, therefore, also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2002/0001892 A1) in view of Kimura et al. (US 6,626,994 B1).
Regarding claim 1, Kim discloses a method of manufacturing a semiconductor structure, comprising:
depositing a silicon layer (44 in Fig. 4A, ¶ 0031) over a substrate (41);
depositing a dielectric layer (45) over the silicon layer;
removing a portion of the silicon layer and the dielectric layer to form a gate stack (see Fig. 4B), wherein the gate stack includes the dielectric layer over the silicon layer;
forming spacers (48 in Fig. 4C) along sidewalls of the gate stack; and
removing the gate stack, wherein removing the gate stack comprises removing the entirety of the silicon layer (¶ 0035).
Kim does not disclose performing a hydrogen treatment on the gate stack, wherein the hydrogen treatment is configured to induce a migration of silicon atoms.
However, it is known in the art to use hydrogen treatments on exposed silicon layers to induce a migration of silicon atoms (Col. 8, Lines 8-25 of Kimura et al.). There is a benefit to performing such a hydrogen treatment as it smooths undesirable voids on surfaces of silicon layers (Col. 8, Lines 8-25). It would have been obvious to one having ordinary skill in the art at the time of filing to use a hydrogen treatment as disclosed by Kimura et al. on the gate stack of Kim in order to achieve this benefit on the sidewalls of the silicon layer. It would have further been obvious to perform this step before the spacers are formed as it is this only time that the sidewalls of the silicon layer in the gate stack are exposed.
Regarding claim 2, Kimura et al. further disclose that performing said hydrogen treatment involves raising a chamber temperature to a temperature ranging from about 400 degrees Celsius to about 1200 degrees Celsius (Col. 8, Line 12).
Regarding claim 5, Kim discloses using polysilicon (¶ 0031).
Regarding claim 7, in the hydrogen treatment method of Kimura et al., the silicon surfaces (corresponding to the gate stack of Kim) are exposed to hydrogen (Col. 8, Line 12 of Kimura).
Regarding claim 9, Kim further discloses forming spacers (48 in Fig. 4C) along sidewalls of the gate stack;
depositing an inter-layer dielectric (50) over the gate stack, the spacers and the substrate;
wherein the removing of the gate stack forms an opening in the ILD (¶ 0035); and
filling the opening with a dielectric material (51 in Fig. 4E) and a metallic material (52).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Kimura et al. as applied to claim 1 above, and further in view of Kim et al. (US 2014/0024214 A1). 	Regarding claim 3, Kimura et al. do not disclose the specific pressure under which the hydrogen treatment is performed. However, it is known in the art to perform hydrogen treatments for the migration of silicon under pressures within the claimed range (¶ 0049 of ‘214). There is a benefit to using such a pressure as one having ordinary skill in the art would expect the pressures disclosed by ‘214 to satisfy the requirements for silicon migration whereas pressures outside the range disclosed by ‘214 have a risk of being insufficient to cause silicon migration. It would have been obvious to one having ordinary skill in the art at the time of filing to use the pressures disclosed by ‘214 and falling within the range claimed by Applicant in the hydrogen treatment method of the combination for this benefit.

 Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Kimura et al. as applied to claim 1 above, and further in view of Kim et al. (US 2017/0033013 A1).
Regarding claim 4, Kimura et al. do not disclose the specific amount of time for which the hydrogen treatment is performed. However, it is known in the art to perform hydrogen treatments for the migration of silicon for a duration falling within the claim range (¶¶ 0141-0142 of ‘013). There is a benefit to using such a time as one having ordinary skill in the art would expect the times disclosed by ‘013 to satisfy the requirements for silicon migration whereas times outside the range disclosed by ‘013 have a risk of being insufficient to cause silicon migration. It would have been obvious to one having ordinary skill in the art at the time of filing to use the times disclosed by ‘013 and falling within the range claimed by Applicant in the hydrogen treatment method of the combination for this benefit.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Kimura et al. (US 6,626,994 B1) as applied to claim 1, above, and further in view of Habuka (US 5,868,833).
Regarding claim 6, Kimura et al. disclose that the atmosphere of the hydrogen treatment uses a ratio of argon to hydrogen of 3:1 (Col. 8, Lines 62). Kimura et al. do not disclose how this ratio is defined (i.e., stoichiometric, mass, etc.). However, hydrogen gas ratios in an Application from the same Assignee as Kimura et al. (Shin-Etsu Handotai Co., Ltd.) clarify that supplied gas ratios of one gas to hydrogen gas is in reference to the relative molar concentrations (Col.3, Lines 11—16 of Habuka). Using an application from the same assignee as Kimura et al. to determine how to qualify the relative ratio of supplied gases is beneficial in that it increases the likelihood that the specific qualification is the one intended by Kimura et al. It would have been obvious to one having ordinary skill in the art to qualify a 3:1 argon to hydrogen ratio as the ratio of molar concentrations for this benefit. In such a method, the concentration of hydrogen in the overall argon/hydrogen mixture is about 1% (using an atomic mass of argon equal to 39.949u and an atomic mass of hydrogen equal to 1.00784u).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Kimura et al. as applied to claim 1 above, and further in view of Khoueir et al. (US 2010/0327248 A1).
Regarding claim 8, Kim does not disclose that the hard mask of the dielectric layer is composed of two distinct layers. However, it is well known in the art that hard masks may be formed by depositing two layers (¶ 0039 of Khoueir). There is a benefit to using multiple layers in that in increases the accuracy of the pattern to be transferred. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to substitute the single layer dielectric layer of Kim for the double-layered dielectric layer of Khoueir for this benefit. This configuration results in depositing a stop layer (lower mask layer of Khoueir) over the silicon layer of Kim and then depositing a hard mask layer (top mask layer of Khoueir) over the stop layer.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Kimura et al. as applied to claim 1 above, and further in view of Kwon et al. (US 2016/0027893 A1).
Regarding claim 10, Kim does not disclose the inclusion of germanium atoms during the depositing operation. However, it is well known in the art that the deposition of sacrificial gate material may incorporate the inclusion of germanium atoms (¶ 0034 of Kwon). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to include germanium atoms during the deposition of the sacrificial gate material as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Claims 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2016/0027893 A1) in view of Kim et al. (US 2002/0001892 A1) and Kimura et al. (US 6,626,994 B1).
Regarding claim 11, Kwon discloses a method of manufacturing a semiconductor integrated circuit, comprising:
forming a dielectric layer (“gate dielectric layer” in ¶ 0034 of Kwon) over a fin structure (portion between 20’s beneath 50A in Fig. 1);
depositing a silicon layer over the dielectric layer (“disposable gate material layer” made of “silicon” in ¶ 0034 of Kwon);
removing a portion of the silicon layer and a portion of the dielectric layer to form a first stack (50A and 51A) and a second stack (51B and 50B); 
removing the first stack structure (see Fig. 3) wherein removing the first stack structure comprises removing the entirety of the silicon layer; and
forming spacers (52 in Fig. 2) along sidewalls of the first stack structure.
Kwon discloses lithographically patterning the silicon layer (¶ 0035) but does not explicitly disclose that the lithographic patterning comprises a hard mask. However, it is well known in the art to lithographically pattern sacrificial gate layers by depositing a hard mask layer and patterning said hard mask layer (¶ 0032 of Kim) and keeping the patterned hard mask on the sacrificial layer until the spacers are formed (Fig. 4C of Kim). There is a benefit to using such a hard mask to pattern a sacrificial gate material in that a hard mask will protect edges of the gate stack during the etching process and subsequent deposition steps. It would have been obvious to one having ordinary skill in the art at the time of filing to deposit a hard mask layer over the silicon layer of Kwon and pattern the hard mask layer for this benefit.
Kwon does not disclose performing a hydrogen treatment on the stack structures, wherein the hydrogen treatment includes an annealing process or a plasma process.
	However, it is known in the art to use annealing hydrogen treatments on exposed silicon layers to induce a migration of silicon atoms (Col. 8, Lines 8-25 of Kimura et al.). There is a benefit to performing such a hydrogen treatment as it smooths undesirable voids on the surfaces of silicon layers (Col. 8, Lines 8-25). It would have been obvious to one having ordinary skill in the art at the time of filing to use a hydrogen treatment as disclosed by Kimura et al. on the sidewalls of the gate stack of Kwon et al. in order to achieve this benefit. Further, it would have been obvious to one having ordinary skill in the art at the time the Application was filed to perform the hydrogen treatment before the stack structures are removed as the hydrogen treatment can only be performed on the sidewalls of the gate stacks while they exist. Similarly, it would have been obvious to perform the hydrogen treatment before the spacers are applied to the sidewalls of the gate stack (i.e., before the hard mask layer is removed as discussed above) as it is this only time that the sidewalls of the silicon layer in the gate stack are exposed.
Kwon does not disclose the specific type of silicon used to determine if it is amorphous silicon. However, it is known in the art that amorphous silicon can be used in gate stack structures (¶ 0031 of Kim). It would have been obvious to one having ordinary skill in the art at the time of filing to substitute amorphous silicon as disclosed by Kim for the silicon of Kwon as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 14, Kwon further discloses depositing the silicon layer over an isolation feature (20 in Fig. 1); and
removing another portion of the silicon layer and another portion of the dielectric layer to form a third stack structure (50C and 51C in Fig. 1).
Regarding claim 15, Kwon further discloses forming source/drain features (16A) at opposite sides of the first stack structure (left and right sides), wherein opposite sides of the second stack structure (top and bottom sides) and opposite sides of the third stack structure (top and bottom sides) are free of source/drain features.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Kim, and Kimura as Applied to claim 11 above, and further in view of Kim et al. (US 2017/0033013 A1).
Regarding claim 12, Kimura et al. disclose that the hydrogen treatment is a hydrogen thermal annealing treatment performed at a temperature falling within the claimed range (Col. 8, Line 12). Kimura et al. do not disclose the specific amount of time for which the hydrogen treatment is performed. However, it is known in the art to perform hydrogen treatments for the migration of silicon for a duration falling within the claim range (¶¶ 0141-0142 of ‘013). There is a benefit to using such a time as one having ordinary skill in the art would expect the times disclosed by ‘013 to satisfy the requirements for silicon migration whereas times outside the range disclosed by ‘013 have a risk of being insufficient to cause silicon migration. It would have been obvious to one having ordinary skill in the art at the time of the invention to use the times disclosed by ‘013 and falling within the range claimed by Applicant in the hydrogen treatment method of the combination for this benefit.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2016/0027893 A1) in view of Kim et al. (US 2002/0001892 A1) and Kimura et al. (US 6,626,994 B1) as applied to claim 14, above, and further in view of Lee et al. (US 2016/0190124 A1).
Regarding claim 16, Kwon further discloses depositing an inter-layer dielectric (70 in Fig. 2), and
planarizing the dielectric layer (¶ 0040).
Kwon does not disclose forming an etch stop layer between the stack structures and the inter-layer dielectric layer. However, it is well known in the art to form etch stop layers between gate stack structures and inter-layer dielectrics (etch stop 230 in Fig. 1F of Lee). There is a benefit to using such an etch stop layer as such in that it protects the spacers in a subsequent planarization step. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to incorporate the etch stop layer of Lee for this benefit.
Regarding claim 17, Kwon further discloses removing the first stack structure from the ILD to form a first opening (see Fig. 3); and
filling the first opening with a dielectric layer (60L in Fig. 4) and a conductive layer (62L in Fig. 5).
Regarding claim 18, Kwon further discloses removing the second stack structure from the ILD to form a second opening (see Fig. 3); and
filling the second opening with a dielectric layer (60L in Fig. 4) and a conductive layer (62L in Fig. 5).
Regarding claim 19, Kwon further discloses removing the third stack structure from the ILD to form a third opening (see Fig. 3); and
filling the third opening with a dielectric layer (60L in Fig. 4) and a conductive layer (62L in Fig. 5).

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2016/0027893 A1) in view of Kim et al. (US 2002/0001892 A1), and Tsai et al. (US 5,688,719).
Regarding claim 11, Kwon discloses a method of manufacturing a semiconductor integrated circuit, comprising:
forming a dielectric layer (“gate dielectric layer” in ¶ 0034 of Kwon) over a fin structure (portion between 20’s beneath 50A in Fig. 1);
depositing a silicon layer over the dielectric layer (“disposable gate material layer” made of “silicon” in ¶ 0034 of Kwon);
removing a portion of the silicon layer and a portion of the dielectric layer to form a first stack (50A and 51A) and a second stack (51B and 50B); 
removing the first stack structure (see Fig. 3) wherein removing the first stack structure comprises removing the entirety of the silicon layer; and
forming spacers (52 in Fig. 2) along sidewalls of the first stack structure.
Kwon discloses lithographically patterning the silicon layer (¶ 0035) but does not explicitly disclose that the lithographic patterning comprises a hard mask. However, it is well known in the art to lithographically pattern sacrificial gate layers by depositing a hard mask layer and patterning said hard mask layer (¶ 0032 of Kim) and keeping the patterned hard mask on the sacrificial layer until the spacers are formed (Fig. 4C of Kim). There is a benefit to using such a hard mask to pattern a sacrificial gate material in that a hard mask will protect edges of the gate stack during the etching process and subsequent deposition steps. It would have been obvious to one having ordinary skill in the art at the time of filing to deposit a hard mask layer over the silicon layer of Kwon and pattern the hard mask layer for this benefit.
Kwon does not disclose performing a hydrogen treatment on the stack structures, wherein the hydrogen treatment includes an annealing process or a plasma process.
	However, it is known in the art to use hydrogen plasma processes to harden semiconductor layers in stack structure devices (Col. 8, Lines 17-29 of Tsai et al.). There is a benefit to using such a hydrogen plasma process in that a hardened semiconductor layer is more durable and therefore less prone to damage. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kwon et al. to include a hydrogen plasma process as disclosed by Tsai et al. on the sidewalls of the stack structures of Kwon et al. in order to achieve this benefit. Further, it would have been obvious to one having ordinary skill in the art at the time the Application was filed to perform the hydrogen treatment before the stack structures are removed as the hydrogen treatment can only be performed on the sidewalls of the gate stacks while they exist. Similarly, it would have been obvious to perform the hydrogen treatment before the spacers are applied to the sidewalls of the gate stack (i.e., before the hard mask layer is removed as discussed above) as it is this only time that the sidewalls of the silicon layer in the gate stack are exposed.
Kwon does not disclose the specific type of silicon used to determine if it is amorphous silicon. However, it is known in the art that amorphous silicon can be used in gate stack structures (¶ 0031 of Kim). It would have been obvious to one having ordinary skill in the art at the time of filing to substitute amorphous silicon as disclosed by Kim for the silicon of Kwon as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 13, Tsai et al. further disclose that the hydrogen plasma treatment process is performed at a radio frequency (RF) power with a wattage within the claimed range for a duration within the claimed range (Col. 8, Lines 17-29).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2002/0001892 A1) in view of Kimura et al. (US 6,626,994 B1) and Cheng et al. (US 10,002,939 B1).
Regarding claim 21, Kim discloses a method of manufacturing a semiconductor structure, comprising:
depositing a silicon layer (44 in Fig. 4A, ¶ 0031) over a substrate (41);
depositing a dielectric layer (45) over the silicon layer;
removing a portion of the silicon layer and the dielectric layer to form a gate stack (see Fig. 4B), wherein the gate stack includes the dielectric layer over the silicon layer;
forming spacers (48 in Fig. 4C) along sidewalls of the gate stack; and
removing the gate stack, wherein removing the gate stack comprises removing the entirety of the silicon layer (¶ 0035).
Kim does not disclose performing a hydrogen treatment on the gate stack, wherein the hydrogen treatment is configured to induce a migration of silicon atoms.
However, it is known in the art to use hydrogen treatments on exposed silicon layers to induce a migration of silicon atoms (Col. 8, Lines 8-25 of Kimura et al.). There is a benefit to performing such a hydrogen treatment as it smooths undesirable voids on surfaces of silicon layers (Col. 8, Lines 8-25). It would have been obvious to one having ordinary skill in the art at the time of filing to use a hydrogen treatment as disclosed by Kimura et al. on the gate stack of Kim in order to achieve this benefit on the sidewalls of the silicon layer. It would have further been obvious to perform this step before the spacers are formed as it is this only time that the sidewalls of the silicon layer in the gate stack are exposed.
Kim does not disclose that the dielectric layer is composed of two distinct layers. However, it is well known in the art that dielectric hard mask layers may be formed by depositing two layers Col. 10, Lines. 9-15 of Cheng). There is a benefit to using multiple layers in that in increases the accuracy of the pattern to be transferred. It would have been obvious to one having ordinary skill in the art at the time the Application was filed to substitute the single layer dielectric layer of Kim for the double-layered dielectric layer of Cheng for this benefit.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/               Examiner, Art Unit 2815                                                                                                                                                                                         

/HERVE-LOUIS Y ASSOUMAN/               Examiner, Art Unit 2826